Citation Nr: 0216536	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  00-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
August 1947, and from October 1947 to December 1975.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2001, the Board found that new 
and material evidence had been submitted to reopen the claim 
for service connection for bilateral hearing loss.  The Board 
remanded the case to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence shows that it is at least as likely as not 
that the veteran's bilateral hearing loss is causally linked 
to noise exposure during active duty.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended to 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the favorable decision in this case, the Board 
finds that VA's duties have been fulfilled.  Accordingly, 
additional discussion of the VCAA is not necessary.

Factual Background 

The veteran contends that he incurred bilateral hearing loss 
while on active duty.  In July 2000, the veteran submitted a 
statement indicating that he had service during World War II, 
the Korean War, and the Vietnam War.  He alleged that he was 
"under heavy enemy fire" on occasions and that this caused or 
contributed to cause a degree of his present hearing loss.  
The veteran specifically alleged exposure to a consistently 
loud noise environment during service in 1971- 1972, 
including artillery fire and helicopter noise.  Following 
service separation, it is apparent that the veteran was 
employed for many years with the United States Postal 
Service; there is no indication of any significant post-
service exposure to excessive noise.

The veteran had approximately 30 years of active military 
service, beginning in January 1946.  Early service medical 
records reveal standard "15/15" findings reflecting 
essentially normal hearing.  Normal hearing is also reflected 
in an audiometric examination of November 1966.  However, at 
the time of the veteran's July 1975 separation examination, 
he was shown to have pure tone decibel thresholds for the 
left ear of 35 at 2,000 Hertz and 30 at 4,000 Hertz and for 
the right ear of 20 at 4,000 Hertz (no values were reported 
at 3,000 Hertz).  This examination also resulted in an 
assessment of mild high frequency hearing loss. Additionally, 
the veteran indicated a belief that he had hearing loss in 
the report of medical history he completed at the time of 
service separation.

The claims file contains an undated Citation for Award of the 
Department of Defense Joint Service Commendation Medal that 
the veteran received.  The Citation notes that the veteran 
distinguished himself by meritorious service in the Aerial 
Delivery Branch, Joint United States Military Advisory Group, 
Thailand from September 1971 to June 1972.  He was personally 
credited with the removal of classified equipment from the 
combat zone during an enemy offensive.  It was noted that he 
was under continuous enemy artillery harassing fires for 
several weeks.  He personally designed and supervised 
construction of several apparatus for storing cargo and 
loading aircraft.  

The veteran filed multiple service connection claims shortly 
after service, and a VA audiometric examination was conducted 
in February 1976.  At this time, pure tone decibel thresholds 
for the left ear were (again) 35 at 2,000 Hertz and 30 at 
4,000 Hertz, and the right ear was 25 at 4,000 Hertz (again, 
no values were reported at 3,000 Hertz).  Speech recognition 
scores were 96, bilaterally.  The assessment was "no deafness 
AU [both ears]."

In February 2000, the veteran was provided a VA audiological 
examination which revealed bilateral mild to 
moderate/moderately severe sensorineural hearing loss with 
excellent word recognition.  Subsequent VA audio records 
continue to show a bilateral mild to moderate/moderately 
severe sensorineural hearing loss.  The veteran was fitted 
with hearing aids.  

The veteran failed to report for a May 2002 VA audio 
examination. 

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In each case, where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service.  
38 U.S.C.A. § 1154(a).  If a veteran engaged in combat with 
the enemy in active service during a period of war, the VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation if consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Every reasonable doubt shall 
be resolved in the veteran's favor.  Service connection of 
such disease or injury may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Based on a thorough review of the record, and giving the 
veteran the statutory benefit of the doubt, the Board finds 
that the evidence supports his claim for service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  The 
veteran's service medical records show that he experienced 
some bilateral hearing loss while on active duty and reported 
hearing loss at separation. Specifically, while the 
separation examination did not show hearing loss as defined 
by 38 C.F.R. § 3.385, it did refect some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss).  In 
the absence of hearing loss as defined by the applicable VA 
regulation, service connection is still possible if the 
veteran currently has a hearing loss disability under the 
standards of 38 C.F.R. § 3.385, and the condition can be 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  Aside from the fact that the service medical records 
show higher decibel levels near the end of the veteran's 
nearly 30 years of active service, and there is competent 
evidence of current bilateral hearing loss within the meaning 
of the cited legal authority, the record indicates that he 
also had had prolonged exposure to continuous enemy artillery 
fire and aircraft noise.  The places, types and circumstances 
of his service, as reported by him and as corroborated by the 
official Citation for Award of the Department of Defense 
Joint Service Commendation Medal, were consistent with 
prolonged noise exposure or acoustic trauma.  38 U.S.C.A. § 
1154(a). 

In view of the foregoing, the Board finds that it is at least 
as likely as not that the veteran's current bilateral hearing 
loss began during or is causally linked to service.  
Resolving reasonable doubt in the veteran's behalf, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

